Interim Decision *2010

MATTER OF AIRCRAFT N-3281—Z
In Fine Proceedings
SPM-10/2.81
Decided by Board October 29, 1969
(1) It is no defense to imposition of fine on aircraft's owner for violation of
section 239 of the Immigration and Nationality Act that the owner of the
aircraft may not have been the pilot of the plane at the time the violation
occurred, since the statute provides that the penalty shall be a lien upon
the aircraft.
(2) Mitigation of fine is not warranted since appellant was uncooperative
with Service officers throughout and after the aircraft had been properly
made the subject of seizure, despite notice thereof and instructions not to
interfere with the seizure proceedings, appellant took the plane and has
been using it for his private purposes.
IN RE: Piper Cub Aircraft N-3281—Z, which arrived in the United States
at an unknown time and place from Canada on or about January
27, 1969. Person involved: Mike Meier—owner.
BASIS FOR FINE: Act of 1952—Section 239 (8 U.S.C. 1229), and 8 CFR

239.2.

This appeal is directed to an administrative penalty of $500
which the Acting District Director at St. Paul has ordered imposed on the aircraft's owner for a violation of the statute and
the related regulations, as follows : failure to land at a designated
airport; failure to give advance notice of arrival; and discharging
or permitting departure of passengers or crew without permission of an immigration officer. The appeal will be dismissed.
A Royal Canadian Mounted Police report dated January 28,
1969, sets forth that late the preceding afternoon a Canadian citizen named Collins telephonically informed the reporter that he
had just seen an aircraft bearing the number "N-3281—Z," an
American Certificate of Registration number, make a landing in
Canada while engaged in illegally shooting foxes. Appropriate
federal records show Mike Meier, a United States citizen, to be
its registered owner, and he admits that he ,is the owner of the
aircraft.
409

Interim Decision #2010
On June 9, 1969, two Collins brothers, Canadian citizens, Douglas Lloyd and Jan Earl, executed affidavits before a border patrol
officer of the Immigration Service, in the presence of a Royal Canadian Mounted Police Officer, concerning the aforementioned
Royal Canadian Mounted Police report. Both brothers stated that
they saw the plane land in Canada at a point about 10 miles
north of the international boundary. One of the affiants walked to
the aircraft; talked to its pilot; assisted in the plane's takeoff;
and then wrote its number, "N-3281-Z," down on a piece of
paper, which he gave to his brother. The latter, the other affiant,
who had remained in a truck about one quarter a mile away from
the aircraft, noted its number when it circled low over him in
taking off ; compared his number with the one written down by
his brother; found that the number tallied ; and then reported the
matter to the Royal Canadian Mounted Police by telephone.
On July 11, 1969, Mike Meier submitted a written statement
covering a fox hunting trip on February 21, 1969. He then stated,
and is corroborated by a United States Customs officer in this re3pect, that the trip was confined to United States territory. Apparently, Mr. Meier is inferring that this is the trip to which the
;estimony of the Collins brothers related. Mr. Meier denies that
its aircraft was in Canada on January 27, 1969. However, appro)riate federal records show no lawful United States arrival of
his aircraft on or after January 27, 1969.
In our opinion, the foregoing evidence clearly and convincingly
stablishes that a violation of the statute here under consideraion, and its related regulations, occurred. We think the testimony
f the Collins brothers that the aircraft was in Canada far out-eighs Mr. Meier's denial of this fact. Therefore, we hold that
le Acting District Director has properly ordered a fine imposed
this instance.
It is no defense to imposition to the fine that Mr. Meier may
A have been the pilot of the aircraft. Concomitantly, it is immarial that the description of the aircraft's pilot furnished by one
' the Collins brothers may not have been related to Mr. Meier.
le reason, simply stated, is that the statute provides that the
realty specified therein shall be a lien upon the aircraft. Hence,
en although not a party to the violation, Mr. Meier must satisfy
e lien on the plane, and upon failure to do so may be liable for
e fine in United States courts as provided by the statute. In
ler words, the statute marks the owner of the aircraft as well
the pilot thereof properly the subject of these proceedings. The
410

Interim Decision #2010
law does not require the Service to look to the pilot in preference
to the owner.
Under the circumstances outlined, we do not feel that the fivemonth gap between the Royal Canadian Mounted Police report
and the date of the affidavits furnished by the Collins brothers is
in any way fatal. The Royal Canadian Police report would seem
to cover any deficiency in this respect, if there is any concern
with the question of a reasonably contemporaneous identification
of the aircraft. From a practical standpoint, also, it obviously
took a while for the Royal Canadian Police report to get to the
Service; tracing the plane's owner consumed a good bit of time,
as indicated by the record ; and winter conditions probably hindered travel to Canada by a Service officer to interview the Collins
brothers.
As to the remaining question of mitigation, we do not think
that any such relief is warranted in these premises. The record
reflects clearly that the appellant was uncooperative with Service
officers throughout. In addition, after the aircraft had been properly made the subject of seizure, Mr. Meier, despite notice thereof
and instructions not to interfere with the seizure proceedings,
took the plane and has been using it for his private purposes.
Under these circumstances, no reduction in the amount of the
penalty is warranted.
Our decision With respect to mitigation is made without regard
to the possibility that in the course of the violation here under
consideration the pilot and/or owner may have been engaged in
poaching in Canada and importing wild mammals into the United
States in violation of law. Accordingly, and in view of the foregoing, no change will be made in the Acting District Director's decision of August 5, 1969.
ORDER: It is ordered that the appeal be and the same is
hereby dismissed.

411

